Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/557763     Attorney's Docket #: 102351-1424A01727/US9330
Filing Date: 8/30/2019; 	
Applicant: Wen-Long Lu
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s After Final Amendment filed 1/14/2022 has been acknowledged.
Claims 2, 9, 11 and 16-20 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1, 3-8, 10, 12-15 and 21-27 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
	In regards to claim 1, it is unclear and confusing to what is meant by “a plurality of pillars encapsulated by in the at least one encapsulant, wherein at least two of the pillars have different heights, and the pillars are configured for balancing and reducing warpage of the package structure.”   Does “the pillars” refer to the plurality of pillars” or “the at least two of the pillars”?   Throughout this claim and pending claims, “the pillars” 
	In claims 5, 6, 8, 10, 12, 13, 21 and 22, the phrase “the pillars” should be –the plurality of pillars--.   
	In regards to claims 15 and 24-27, the phrase “the dummy pillars” should be --the plurality of dummy pillars--.
	In regards to claim 13, the phrase “the center of the base material”  lack antecedent basis.  It should be –a center of the base material--.
	In regards to claim 15, the phrase “the at least one electronic device”  lack antecedent basis.  It should be –at least one electronic device--.
	In regards to claim 22, it is unclear and confusing to what is meant by “wherein top surfaces of the pillars are encapsulated by the lower encapsulant.”   Is this referring to the top surface of the lower pillars of the plurality of pillars are encapsulated by the lower encapsulant or all the plurality of pillars or is this referring to the top surface of the plurality of pillars are encapsulated by the encapsulant?  The Examiner assumes the lower pillars of the plurality of pillars are encapsulated by the lower encapsulant. 
	In regards to claims 26 and 27, the phrase “forming at least one of the dummy pillars” should be --forming the at least one of the plurality of dummy pillar-- since it was previous introduced in claim 25 in which they depend.
	Any of claims 1, 3-8, 10, 12-15 and 21-27 not specifically addressed above are rejected as being dependent on one or more of the claims which have been specifically objected to above.

Allowable Subject Matter
The indicated allowability of claims 1, 3-8, 10, 12-15 and 21-27 are withdrawn in view of the newly discovered reference(s) to Chen et al. and Lu et al.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 25 and 26, insofar as they can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (U.S. Patent Application Publication # 2016/0093572 A1).
In regards to claim 15, Chen (figures 1-9) specifically figures 3, 4 and 6 show a method for manufacturing a package structure, comprising: (a) providing a base material (602 or 102); (b) forming a plurality of dummy pillars 218,304 on the base material (602 or 102); wherein a height of the plurality of dummy pillars 218,304 decreases toward a center of the base material (602 or 102); and (c) forming an encapsulant 420 to encapsulate the at least one electronic device 202 and the dummy pillars 218,304.
In regards to claim 25, Chen show wherein step (b) comprises: (b1) forming at least one of the dummy pillars 218,304 having a first height on an upper surface of the base material (602 or 102).
In regards to claim 26, Chen show wherein (b) further comprises: (b2) forming at least one of the dummy pillars 304 having a second height on the upper surface of the base material (602 or 102), and the second height is greater than the first height.
s 1, 3, 4, 6, 8, 14, 15, 21-23 and 25-27, insofar as they can be understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu et al. (U.S. Patent Application Publication # 2018/0204828 A1).
In regards to claim 1, Lu et al. (figures 1-10H)  specifically figure 3 show a package structure 300, comprising: a base material 110; at least one electronic device 104,114 electrically connected to the base material 110; at least one encapsulant 112,102, covering the at least one electronic device 114; and a plurality of pillars (113b,113a,113c-1,113b,103b,103a) encapsulated by in the at least one encapsulant 112, wherein at least two of the pillars 113b,113c-1 have different heights, and the pillars (113b,113a,113c-1,113b,103b,103a) are configured for balancing and reducing warpage of the package structure 300, wherein the base material 110 has an upper surface 110b and a lower surface 110c opposite to the upper surface 110b, the at least one electronic device 114 includes at least one upper electronic device 114 electrically connected to the upper surface 110b of the base material 110, the at least one encapsulant 112,116 includes an upper encapsulant 112.116 covering the at least one upper electronic device 114 and a lower encapsulant 102,106 covering the at least one lower electronic device 104, the pillars (113b,113a,113c-1,113b,103b,103a) includes a plurality of upper pillars 113b,113a,113c-1,113b encapsulated by the upper encapsulant 112,116 and a plurality of lower pillars 103b,103a encapsulated by the lower encapsulant 102,106. 
In regards to claim 3, Lu et al. show wherein the base material 110 is a package substrate or a printed circuit board. 
In regards to claim 4, Lu et al. show wherein the at least one electronic device 114,104 includes at least one semiconductor chip and/or at least one passive component. 
In regards to claim 6, Lu et al. show wherein top surface of the pillars (113b,113a,113c-1,113b,103b,103a) are encapsulated by the least one encapsulant 112,116,102,106.
(113a,113c-1,103a) are dummy pillars.
In regards to claim 14, Lu et al. further comprises at least one external connector 108 disposed on and electrically connected to the lower surface 110c of the base material 110.
In regards to claim 15, Lu et al. (figures 1-10H)  specifically figure 3 show a method for manufacturing a package structure 300, comprising: (a) providing a base material 110; (b) forming a plurality of dummy pillars 113a,113c-1 on the base material 110; wherein a height of the plurality of dummy pillars 113a,113c-1 decreases toward a center of the base material 110; and (c) forming an encapsulant 112 to encapsulate the at least one electronic device 114 and the dummy pillars 113a,113c-1.
In regards to claim 21, Lu et al. show wherein the encapsulant 112,102,102,106 contacts the pillars (113b,113a,113c-1,113b,103b,103a).
In regards to claim 22, Lu et al. show wherein top surfaces of the (lower) pillars (103b,103a) are encapsulated by the (lower) encapsulant  106,102.
In regards to claim 23, Lu et al. show wherein a portion of the lower surface 110c of the base material 110 is exposed from the lower encapsulant 102,106.
In regards to claim 25, Lu et al. show wherein step (b) comprises: (b1) forming at least one of the dummy pillars 113c-1 having a first height on an upper surface of the base material 110.
In regards to claim 26, Lu et al. show wherein (b) further comprises: (b2) forming at least one of the dummy pillars 113a having a second height on the upper surface of the base material 110, and the second height is greater than the first height.
In regards to claim 27, Lu et al. show wherein step (b) further comprises: (b3) forming at least one of the dummy pillars 113a on a lower surface 110c of the base material 110 opposite to the upper surface 110b of the base material 110.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5, insofar as it can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (U.S. Patent Application Publication # 2018/0204828 A1) in view of Yi et al. (U.S. Patent Application Publication # 2018/0145033 A1).
In regards to claim 5, Lu et al. discloses the features of the claimed invention as detailed above, but fail to explicitly show wherein the at least one electronic device includes a plurality of electronic devices, and the at least one of the pillars is disposed between two adjacent electronic devices. 
 includes a plurality of electronic devices 120a,120b, and the at least one of the pillars 137 is disposed between two adjacent electronic devices for the purpose of size of the package may be reduced and the plurality of devices may be increased.
Therefore, it would be obvious to one or ordinary skill in the art to use Yi et al.’s pillar location between the devices to modify Lu et al.’s device and pillar location for the purpose of size of the package may be reduced and the plurality of devices may be increased.
	Initially, it is noted that the 35 U.S.C. § 103 rejection based on a pillar body a dummy pillar of the pillar and a seed layer of the pillar deals with an issue (i.e., the integration of multiple pieces into one piece or conversely, using multiple pieces in replacing a single piece) that has been previously decided by the courts.
	In Howard v. Detroit Stove Works 150 U.S. 164 (1893), the Court held, "it involves no invention to cast in one piece an article which has formerly been cast in two pieces and put together...." 
	In In re Larson 144 USPQ 347 (CCPA 1965), the term "integral" did not define over a multi-piece structure secured as a single unit.  More importantly, the court went further and stated, "we are inclined to agree with the solicitor that the use of a one-piece construction instead of the [multi-piece] structure disclosed in Tuttle et al. would be merely a matter of obvious engineering choice" (bracketed material added).  The court cited In re Fridolph for support.
	 In re Fridolph 135 USPQ 319 (CCPA 1962) deals with submitted affidavits relating to this issue.  The underlying issue in In re Fridolph was related to the end result of making a multi-piece structure into a one-piece structure.  Generally, favorable patentable weight was accorded if the one-piece .

	Claim 10, insofar as it can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (U.S. Patent Application Publication # 2018/0204828 A1).
In regards to claim 10, Lu et al. show wherein each of the pillars (113b,113a,113c-1,113b,103b,103a) includes a pillar body (113b,113a,113c-1,113b,103b,103a) and a seed layer (113c,113c-2,(lower portion of 113c-1)) interposed between the pillar body (113b,113a,113c-1,113b,103b,103a) and the base material 110, and a periphery lateral surface of the pillar body (113b,113a,113c-1,113b,103b,103a) is substantially coplanar with a peripheral lateral surface of the seed layer (113c,113c-2,(lower portion of 113c-1)).
	Therefore, it would have been obvious to one of ordinary skill in the art to use the pillar body of the dummy pillar of the pillar and the see layer of the pillar as "merely a matter of obvious engineering choice" as set forth in the above case law.

Claim 12, insofar as it can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (U.S. Patent Application Publication # 2018/0204828 A1) in view of Yu et al. (U.S. Patent Application Publication # 2017/0194292 A1).
In regards to claim 12, Lu et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein each of the pillars is disposed on a pad on the base material, at least two of the pillars have different heights, and the height is defined from a top surface of the pad on which the pillar is disposed. 
Yu et al. is cited for showing a device employing thermal and mechanical enhanced layers.  Specifically, Yu et al. (figures 1-10)  specifically figure 10 discloses a package structure 72, comprising: a base material 20; at least one electronic device 42 electrically connected to the base material 20; at least one encapsulant 59, covering the 42; and a plurality of pillars 34,54 encapsulated by in the at least one encapsulant 59 (see paragraphs [0032]-[0033]),  wherein at least two of the pillars 34,54 have different heights, and the pillars are configured for balancing and reducing warpage of the package structure 72, wherein each of the pillars 34,54 is disposed on a pad 48 on the base material 20, at least two of the pillars 34,54 have different heights, and the height is defined from a top surface of the pad 48 on which the pillar 34,54 is disposed for the purpose of reducing the footprint od packages.
Therefore, it would be obvious to one of ordinary skill in the art to use Yu et al.’s pillars are disposed on a pad on the base material to modify Lu et al.’s base material for the purpose of reducing the footprint od packages.
Claims 7 and 13, insofar as they can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (U.S. Patent Application Publication # 2018/0204828 A1) in view of Chen (U.S. Patent Application Publication # 2016/0093572 A1).
In regards to claim 7, Lu et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein a height of the plurality of pillars decrease towards a center of the base material. 
Chen is cited for showing integrated fan-out package with dummy vias.  Specifically, Chen et al. (figures 1-9) specifically figures 3, 4 and 6 show a method for manufacturing a package structure, comprising: (a) providing a base material (602 or 102); (b) forming a plurality of dummy pillars 218,304 on the base material (602 or 102); wherein a height of the plurality of dummy pillars 218,304 decreases toward a center of the base material (602 or 102); and (c) forming an encapsulant 420 to encapsulate the at least one electronic device 202 and the dummy pillars 218,304, wherein a height of the plurality of pillars 218,304 decrease towards a center of the base material (602 or 102) for the purpose of reducing the footprint of a device package and permit dies with different processing technologies to be interconnected.

In regards to claim 13, Lu et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein a width of the pillar near the center of the base material is less than a width of the pillar away from the center of the base material.
Chen is cited for showing integrated fan-out package with dummy vias.  Specifically, Chen et al. (figures 1-9) specifically figures 3, 4 and 6 show a method for manufacturing a package structure, comprising: (a) providing a base material (602 or 102); (b) forming a plurality of dummy pillars 218,304 on the base material (602 or 102); wherein a height of the plurality of dummy pillars 218,304 decreases toward a center of the base material (602 or 102); and (c) forming an encapsulant 420 to encapsulate the at least one electronic device 202 and the dummy pillars 218,304, wherein show wherein a width of the pillar 216,218 near the center of the base material 102  is less than a width of the pillar 304, 302 away from the center of the base material 102 for the purpose of reducing the footprint of a device package and permit dies with different processing technologies to be interconnected.
Therefore, it would be obvious to one of ordinary skill in the art to use Chen et al.’s pillar widths to modify Lu et al.’s pillars for the purpose of reducing the footprint of a device package and permit dies with different processing technologies to be interconnected.
Claim 24, insofar as claim 24 can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Application Publication # 2016/0093572 A1) in view of Shih (U.S. Patent Application Publication # 2018/0102313 A1).
304 are formed on a pad (110B in figure 3) on the base material 102, and the dummy pillars 304 are electrically disconnected with the base material 102, but fail to explicitly show each of the dummy pillars are formed on a pad on the base material, and the dummy pillars are electrically disconnected with the base material.
Shih is cited for showing a wafer level package utilizing molded interposer.   Specifically, Shih (figures 1-13) specifically figure 9 discloses wherein in (b), each of the dummy pillars 510a are formed on a pad 418a on the base material 410, and the dummy pillars 510a are electrically disconnected with the base material 410 for the purpose of providing higher density interconnects, decrease global interconnect length, and lightens associated RC loading, resulting in enhanced performance and reduced power consumption on a smaller form factor. 
Therefore, it would be obvious to one of ordinary skill in the art to use Shih’s each of the dummy pillars formed on a pads of the base material to modify Chen et al.’s each of the dummy pillars to form on a pads on the base material for the purpose of providing higher density interconnects, decrease global interconnect length, and lightens associated RC loading, resulting in enhanced performance and reduced power consumption on a smaller form factor. 
Conclusion
	The following listed are cited as of interest to this application, but not applied at this time.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









2/3/2022

/Alexander O Williams/
Primary Examiner, Art Unit 2826